   Case: 1:20-cv-00136-SNLJ Doc. #: 1 Filed: 06/17/20 Page: 1 of 5 PageID #: 1




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

BRIAN A. BURTON,                    )
                                    )
     Plaintiff,                     )             New Madrid County Circuit Court
                                    )             Cause No: 20NM-CV00014
vs.                                 )
                                    )
SWIFT TRANSPORTATION CO. OF         )             Cause No.:
ARIZONA, LLC and CHARLES A. HARRIS, )
                                    )
     Defendants.                    )             JURY TRIAL DEMANDED


                               NOTICE OF REMOVAL

        COMES NOW defendant Swift Transportation Co. of Arizona, LLC (“Swift

Transportation”), by and through its undersigned counsel, pursuant to 28 U.S.C. §§ 1332, 1441,

1446, and hereby files this Notice of Removal of the above-captioned civil action from the

Thirty-Fourth Circuit Court, New Madrid County, State of Missouri (hereinafter referred to as

“the State Court”) to the United States District Court for the Eastern District of Missouri,

Southeastern Division.

        In support of its Notice of Removal, defendant Swift Transportation states as follows:

 I.     PROCEEDINGS IN STATE COURT ACTION

        1.     On January 9, 2020, Plaintiff Brian Burton filed a Complaint in the state court

against Defendant Swift Transportation and Defendant Charles Harris (“Harris”) seeking to

recover damages for injuries arising out of a motor vehicle accident occurring on January 29,

2016.

        2.     Plaintiff’s Complaint asserts a claim of negligence in Count I against Defendant

Harris and seeks damages allegedly arising out of the motor vehicle accident.
   Case: 1:20-cv-00136-SNLJ Doc. #: 1 Filed: 06/17/20 Page: 2 of 5 PageID #: 2




       3.      Plaintiff’s Complaint asserts a claim of respondeat superior against Defendant

Swift Transportation in Count II based upon the alleged actions of defendant Harris.

       4.      As a result of the purported negligence of Defendants, Plaintiff’s Complaint

alleges Plaintiff was seriously injured. (Complaint ¶ 10.)

       5.      Plaintiff’s Complaint further alleges that Plaintiff will incur medical expenses in

the future, continue to lose wages, and continue to endure pain and suffering. (Complaint ¶ 10.)

       6.      Defendant Swift Transportation was served with Summons and Plaintiff’s

Complaint on May 19, 2020.

       7.      Defendant Harris has not been served with Summons and Plaintiff’s Complaint

but is expected to be represented by the undersigned attorney and otherwise consent to this

removal.

 II.   GROUNDS FOR REMOVAL – DIVERSITY JURISDICTION

       8.      This Court has diversity jurisdiction pursuant to 28 U.S.C. § 1332, as the parties

are completely diverse and the amount in controversy, exclusive of interest and costs, exceeds

the sum or value of Seventy-Five Thousand Dollars ($75,000.00).

       9.      The preceding statement is based upon Plaintiff’s allegations that he was

“seriously injured” (Plaintiff’s Complaint, ¶ 10), that he sustained various injuries to his back

and neck, leading to “broken” bones, resulting in “great pain and suffering” (Plaintiff’s

Complaint, ¶ 10), that his claimed injuries required “surgical repair” and “rehabilitation”

(Plaintiff’s Complaint, ¶ 11), and that Plaintiff has incurred or will incur both past/future medical

care and expenses and past/future wage loss. (Plaintiff’s Complaint, ¶ 11, 12.)

       10.     Based upon the facially apparent nature of Plaintiff’s injuries and damages

including allegations concerning neck and back injuries, broken bones, surgery, and physical

                                                 2
   Case: 1:20-cv-00136-SNLJ Doc. #: 1 Filed: 06/17/20 Page: 3 of 5 PageID #: 3




limitations preventing Plaintiff from working, the amount in controversy exceeds Seventy-Five

Thousand Dollars ($75,000).

              Plaintiff (TN) and Defendants Swift Transportation (AZ/DE) and
                        Charles A. Harris (NC) are Completely Diverse

       11.     Upon information and belief, Plaintiff was at the time of the commencement of

this action and ever since has been, and still is, a citizen and resident of the State of Tennessee.

(Plaintiff’s Complaint ¶ 1.)

       12.     Defendant Swift Transportation is now, and was at all pertinent times, a Delaware

corporation with its principal place of business in the State of Arizona.

               a.        For purposes of this removal, Defendant Swift Transportation states to the

               Court that the sole member of Defendant Swift Transportation is Swift

               Transportation Company, LLC, a Delaware limited liability company with its

               principal place of business in the State of Arizona.

               b.        For purposes of this removal, Defendant Swift Transportation states to the

               Court that the sole member of Swift Transportation Company, LLC is Knight-

               Swift Transportation Holdings, Inc., a Delaware company with its principal place

               of business in the State of Arizona.

       13.     Therefore, pursuant to 28 U.S.C. § 1332(c)(1), Defendant Swift Transportation is

deemed a citizen of Delaware and Arizona and all members are also citizens of Delaware and

Arizona, respectively.

       14.     Upon information and belief, Defendant Harris was at the time of the

commencement of this action and ever since has been, and still is a citizen and resident of North

Carolina. (Plaintiff’s Complaint ¶ 3.)



                                                  3
   Case: 1:20-cv-00136-SNLJ Doc. #: 1 Filed: 06/17/20 Page: 4 of 5 PageID #: 4




        15.     For the purposes of diversity, Plaintiff is deemed a citizen of Tennessee and

Defendant Swift Transportation is deemed a citizen of Delaware and Arizona, and Defendant

Harris is deemed a citizen of North Carolina and thus are completely diverse under § 1332 as

“citizens of different States.”

        16.     Thus and thereby, the diversity requirements of § 1332 are satisfied to invoke the

original jurisdiction of this court.

  III. THE NOTICE OF REMOVAL IS TIMELY

        17.     Defendant Swift Transportation was served with Summons and Plaintiff’s

Complaint on May 19, 2020.

        18.     This Notice of Removal is filed in this Court within 30 days after service of

Plaintiff’s Complaint on Defendant Swift Transportation and is therefore considered timely

under the requirements of 28 U.S.C. § 1446(b).

        19.     Defendant Harris has not been served in the State Court Action and thus his

consent of filing of this Notice of removal is not required under 28 U.S.C. § 1446(b). Following

service, his consent to filing in federal court will be provided.

  IV. COMPLIANCE WITH LOCAL RULES

        20.     In accordance with Local Rule 2.02, Defendant Swift Transportation has filed a

Civil Cover Sheet, an Original Filing Form, and a Disclosure of Organizational Interests

Certificate in addition to its Notice of Removal.

        21.     In accordance with Local Rule 2.03, a copy of all process, pleadings, orders, and

other documents served upon Plaintiff in the State Court Action is being filed with this Notice

and is attached as Exhibit A.




                                                    4
   Case: 1:20-cv-00136-SNLJ Doc. #: 1 Filed: 06/17/20 Page: 5 of 5 PageID #: 5




       22.     In accordance with Local Rule 2.03, Defendant Swift Transportation will file a

Notice of Removal in the State Court Action after filing its Notice of Removal with this Court

and subsequently file proof of such filing and service with this Court.

       WHEREFORE, Defendant Swift Transportation Co. of Arizona, LLC prays this

Honorable Court accept jurisdiction of the Action and for all other relief this Court deems

appropriate under the circumstances.



                                                 /s/ Donald L. O'Keefe
                                                 Donald L. O'Keefe #39278
                                                 Gausnell, O’Keefe & Thomas, LLC
                                                 Attorney for Defendant Swift Co. of Arizona, LLC
                                                 701 Market Street, Suite 200
                                                 St. Louis, Missouri 63101
                                                 (314) 257-9813
                                                 (314) 257-9801 (Fax)
                                                 Email: okeefe@gotlawstl.com


        The undersigned hereby certifies that a true and accurate copy of the foregoing has been
served on all counsel of record via the CM/ECF filing system and sent via electronic mail on this
17th day of June, 2020.

       Mr. Andrew R. Tarry
       Tarry Law Firm, LLC
       815 Independence
       Cape Girardeau, Missouri 63703
       tarrylawfirm@sbcglobal.net
       Attorney for Plaintiff

                                                 /s/ Donald L. O'Keefe




                                                 5
